Title: 6th.
From: Adams, John Quincy
To: 


       Mrs. Saltonstall, Mrs. Harrod, and Betsey Duncan drank tea here. Mr. Thaxter remained part of the Evening. He is I think as much attached as I ever saw any body: and is an instance, of what has often been observed that men, free from any passion, can reason, upon them, much better than they can practice, when called to. Many times have I heard him declare his disgust at fondness shown by Husbands and Wives before Company: but now, he is behind hand to no person I am acquainted with. He cannot bear to see Parents indulgent to little children: perhaps, in three or four years I shall see him do like most other People in the same Situation.
      